number release date may gl-124005-01 cc pa cbs b2 uil bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service priorities under tax_lien act do not extend to action to enforce levy the tax_lien act sec_6323 does not control the determination of claim priority when the government has a judgment under sec_6332 against a person who failed or refused to honor a levy the ninth circuit held in law offices of jonathan a stein v cadle company u s app lexis 9th cir date in this case the taxpayer owed a large amount of delinquent taxes he was the president and ceo of a company which became insolvent the service issued a levy against his compensation but the company ignored the levy and continued to pay the taxpayer the service then sued the company to enforce the levy and obtained judgment under sec_6332 in january a third party also obtained a judgment against the company docketing it in march the company then got a damages award to which both the service and the third party claimed priority in the ensuing interpleader proceeding the government claimed priority under the insolvency act u s c a the third party claimed priority by virtue of his judgment lien under sec_6323 the district_court held for the government under section and the appellate court affirmed the ninth circuit agreed that under 523_us_517 the judgment lien would have priority if the united_states was relying on a tax_lien created under sec_6321 as the basis for the liability however in this case the government was not relying on a lien against the taxpayer for its priority claim instead the government claimed priority based on a judgment against the taxpayer’s employer under sec_6332 the company thus was liable not for a tax but for the value of the compensation it failed to pay over in response to the service’s levy since it was not the taxpayer who was liable sec_6323 is inapplicable and so the government prevails under section levy failure to surrender property priority insolvency may bulletin no cases bankruptcy code cases compromise settlement in re matunas bankr lexis bankr d n j date - service entered into stipulation with debtors for tax years specifying secured and priority claims the service later determined it failed to include all of the taxes in the stipulation the court however found the service bound by judicial estoppel because the stipulation had the effect of a final judgment on the merits under b c sec_505 the debtor and the service were the same parties that signed the stipulation and the service’s claim arises from the same transaction and occurrence the same tax period that was the subject of the stipulation bankruptcy code cases appeals in re brown u s app lexi sec_6014 6th cir date - trustee appealed district court’s remand for proceedings consistent with the court’s ruling that the service’s proof_of_claim was not automatically barred under b c sec_502 where the service did not have notice of the bankruptcy the sixth circuit dismissed for lack of subject matter jurisdiction holding that it would not deem final a district court’s decision if the district_court had not certified the decision pursuant to fed r civ p b bankruptcy code cases chapter filing and allowance of post- petition claims in re wilkoff bankr lexi sec_124 bankr e d pa jan - debtors filed chapter bankruptcy in november owing income and self- employment_taxes which are estimated and paid quarterly the debtors provided for payment of all priority taxes in their chapter plan to which the service did not object nor did the service file a proof_of_claim but instead moved to lift the automatic_stay prior to initiating collection action the debtors argued that at least of the tax_liability was pre-petition but the court disagreed relying on in re ripley 926_f2d_440 5th cir the court held that federal_income_tax liability is determined and incurred on an annual basis regardless of whether estimated payments are due during the year consequently the tax_liability was a post- petition debt within the scope of b c a section allows the service the option of filing a claim for the post-petition debt but does not require it since no claim was filed and so no claim was allowed under b c sec_502 the tax claim could not be provided for in the chapter plan and could not be discharged under b c a bankruptcy code cases determination of secured status amount secured_by lien jeffrey v united_states bankr lexi sec_337 bankr w d pa date - service claimed secured status on proof_of_claim based on debtor’s personal_property pension_plan and medical malpractice claim although the debtor claimed may bulletin no the personal_property was exempt from levy under sec_6334 the court found that exemption from levy did not preclude the attachment of a tax_lien and so the claim was secured the court also found that the medical malpractice claim was a property interest under state law and that although the debtor could not receive a distribution from her pension_plan at this time her right to future payments was subject_to the service’s tax_lien bankruptcy code cases jurisdiction of the bankruptcy court in re chris-marine inc u s dist lexis m d fla date - when debtor objected to its proof_of_claim the united_states moved for permissive withdrawal of reference which was denied the district_court found the fact that the two parties engaged in prior document litigation to be insufficiently connected with the current tax controversy so as to warrant withdrawal of the reference bankruptcy code cases proofs of claim amendment supplement in re goodman aftr2d bankr n d tex date - debtor filed a return showing tax due but made no payment the service filed a proof_of_claim for a lesser amount which was not objected to after the debtor’s chapter plan was confirmed the service amended its claim to the correct amount shown on the debtor’s return the debtor objected arguing that the confirmation of his plan precluded the service from amending its claim the court disagreed finding the debtor was not prejudiced the claim remained for the same tax_year and so was not a new claim listed what the debtor himself reported as taxes owed and the debtor’s plan was to pay of the claims bankruptcy code cases refunds in re stephenson bankr lexis bankr w d ok date - court refused to let debtor voluntarily dismiss chapter bankruptcy after trustee learned of tax refunds the court held the debtor had no absolute right of dismissal under b c sec_707 and that dismissal would harm creditors now that assets were available bankruptcy code cases refunds bankruptcy court determination irs v pransky u s dist lexi sec_5872 d n j date - debtor untimely filed for tax refunds prior to bankruptcy the service filed a proof_of_claim and in response to the debtor’s opposition the service argued that the debtor’s failure to apply for a refund by timely filing his returns was a bar to jurisdiction under sec_6511 in reversing the bankruptcy court the district_court held that the debtor could not in bankruptcy raise otherwise time-barred issues as a defense or counterclaim to the government’s proof_of_claim the court also refused to find jurisdiction under the doctrine_of equitable_recoupment holding that the statute_of_limitations on filing a refund claim was jurisdictional finally the court found that the debtor’s remittances sent in before the service had assessed tax_liability without any designation as to what they were intended to pay were deposits rather than may bulletin no payments under revproc_84_58 therefore the debtor’s refund_suit was outside the statute_of_limitations in sec_6511 bankruptcy code cases setoff in re krause bankr lexi sec_341 b a p 8th cir date - government’s setoff rights cannot be modified or denied due to compelling circumstances except as otherwise noted in b c sec_553 a creditor’s setoff rights are unaffected by bankruptcy since the government’s setoff rights make its claim secured under b c sec_506 the debtor’s chapter plan is infeasible and so cannot be confirmed bankruptcy code cases setoff refunds penalties in re silver eagle company bankr lexi sec_471 bankr d or date - the bankruptcy court determined that it would not exercise equitable discretion to deny the setoff of the service’s claim for pre-petition tax penalties against the debtor’s income_tax refund the debtor in chapter bankruptcy was entitled to a sizeable tax_refund but also owed over dollar_figure in pre-petition taxes half of which was penalty the trustee argued that since the service’s penalty claim was subordinated under b c sec_724 and a the service should be denied setoff so that other creditors could be paid the court found that since the service had a valid right to setoff under sec_6402 and met the requirements for mutuality under b c sec_553 the service was entitled to setoff its debt the court refused to find that subordination was a basis to deny setoff bankruptcy code cases statute_of_limitations on collection after assessment in re fiels bankr lexi sec_301 bankr d md date -adopting the majority approach of automatic tolling the court tolled the priority period under b c sec_507 which in turn rendered the debtor’s taxes non-dischargable under b c a a due to the debtor’s prior bankruptcy filings bankruptcy code cases statute_of_limitations on collection after assessment 258_br_839 bankr m d fla - following in re 182_f3d_775 11th cir the court found that where the debtor was discharged from chapter bankruptcy and filed for chapter relief four months later the equities favored the government so as to toll the three-year priority period under b c sec_507 however the court refused to extend the priority period for an additional six months as provided by sec_6503 the court held that the equitable power under b c sec_105 permits the court to carry out the provisions of the bankruptcy code including the ability to provide the service a full three years to collect priority taxes such equitable powers do not extend to additional periods during which the service was not prohibited from collecting such as the six month period in sec_6503 may bulletin no penalties failure to collect withhold or pay over responsible_person united_states v chapman u s app lexis 9th cir date unpublished - the ninth circuit held that the trial_court failed to apply the proper standards in determining whether the taxpayer was a responsible_officer subject_to the trust fund recovery penalty sec_6672 the appellate court reiterated that responsibility is a matter of status duty and authority not knowledge an individual may be held responsible if he had the authority required to exercise significant control_over the corporation’s financial affairs regardless of whether he exercised such control in fact sec_6672 applies to all responsible persons not just the most responsible and there was no basis for the district_court to conclude that a person could not be held responsible for nonpayment of taxes once the service takes action by lien to recover the funds suits by the united_states foreclosure of tax_lien fraudulent_conveyances tapp v united_states u s dist lexis w d tex date - the government brought suit to foreclose on a federal_tax_lien arguing that the property had been fraudulently conveyed the taxpayer requested a jury trial claiming that a right to jury trial exists when the government seeks monetary recovery based on a fraudulent transfer the court found however that the government was not seeking monetary relief nor was the amount of the tax_assessment in question since the government’s action is for equitable relief the court found no right to jury trial exists summonses issuance service of summons scott v united_states aftr2d w d ky date - service issued summons to taxpayer’s accountants although the principal taxpayers received notice their corporate counterparts did not and so the taxpayers moved to quash the service argued that such a technical defect did not serve to invalidate the summons but the court disagreed the court held that the service failed to comply with 379_us_48 because it did not follow all of the necessary administrative steps required by the code and so the summons was invalid may bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice innocent spouse collection reminder notice date cc pa cbs br2 gl-131927-00 uil memorandum for assistant_commissioner examination attention jack g holstein innocent spouse project manager joseph w clark from senior technical reviewer branch collection bankruptcy summonses subject cp-71 annual reminder notice when innocent spouse relief requested this constitutes our response to your date request for advice on several issues pertaining to the service’s sending of certain annual reminder notices to taxpayers who have requested innocent spouse relief pursuant to sec_6015 as is discussed below our opinion is that sending the annual reminder notices does not violate the prohibition with respect to levies and court proceedings imposed by sec_6015 moreover although the service generally is required by statute to send a reminder notice to any taxpayer with a tax delinquent account the service’s participation in resolving a taxpayer’s request for innocent spouse relief constitutes a legally valid substitute for sending the notice to that taxpayer issues if the service continues to send cp-71 annual reminder notices to a taxpayer who has filed a request for innocent spouse relief is the service violating the prohibition on certain collection activity which is imposed once such a request is filed by sec_6015 your request for advice was directed to the chief branch administrative provisions and judicial practice who subsequently forwarded the request to branch collection bankruptcy summonses for disposition may conclusions bulletin no given that the annual reminder notices are required to be sent pursuant to sec_7524 can the service legally decide not to send them to a taxpayer who has filed a request for innocent spouse relief sending cp-71 annual reminder notices does not violate the prohibition imposed by sec_6015 since this activity is not among those prohibited although the service is required to send the annual reminder notices to any taxpayer who has a delinquency the service’s participation in proceedings involving a taxpayer’s request for innocent spouse relief constitutes a legally valid substitute for sending the notice while the taxpayer’s request is pending statutory and factual background the internal_revenue_service restructuring and reform act of eased the requirements for obtaining relief from joint_and_several_liability on a tax_return jointly filed by a husband and wife the new provisions are set forth in the current version of sec_6015 sec_6015 provides that with respect to a jointly-filed return an individual may be partially or fully relieved of liability for an understatement_of_tax if the understatement is attributable to erroneous items of the individual’s spouse the spouse seeking relief establishes that in signing the return he or she did not know and had no reason to know that the understatement existed taking into account all the facts and circumstances it would be inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to such understatement and relief is sought within two years of the date the service has commenced collection activities with respect to the spouse seeking the relief alternative avenues of relief available to spouses filing jointly are afforded by sec_6015 and sec_6015 these provisions respectively limit liability for taxpayers no longer married legally_separated or no longer living together sec_6015 and allow for potential relief on an equitable basis where subsections b and c do not afford relief sec_6015 sec_6015 provides for tax_court review of the service’s determination on a request for innocent spouse relief made pursuant to sec_6015 or c sec_6015 entitled restrictions applicable to collection of assessment states in pertinent part i in general - n o levy or proceeding in court shall be made begun or prosecuted against the individual making an election under subsection b or c for collection of any assessment to which such election relates until the expiration of the 90-day period described in subparagraph a or if a may bulletin no petition has been filed with the tax_court until the decision of the tax_court has become final sec_6015 sec_6015 provides for suspension of the statute_of_limitations on collection during the period the prohibition imposed by sec_6015 is in effect the remaining statutory provision which is relevant here is sec_7524 this provision was added to the internal_revenue_code through the second taxpayer_bill_of_rights in and it states not less often than annually the secretary shall send a written notice to each taxpayer who has a tax delinquent account of the amount of the tax delinquency as of the date of the notice sec_7524 applies to tax years after h_r rep no pincite reprinted in u s c c a n in your request for advice you specifically address the use of form cp-71 this form is a notice which has been used for collection for many years and is the notice which is currently sent pursuant to sec_7524 analysis your questions pertain to the juxtaposition of two internal_revenue_code provisions sec_6015 and sec_7524 specifically you are concerned with the potential conflict between sec_6015 which could be construed as prohibiting the service from sending annual reminder notices such as those embodied by form cp-71 and sec_7524 which appears to require without qualification that the service issue such notices we have previously addressed the scope of the prohibition imposed by sec_6015 in advice given to the assistant_commissioner examination and the assistant_commissioner collection approximately two years ago we took the position that as a matter of policy the service refrains from engaging in the activities prohibited by sec_6015 even where innocent spouse relief has been sought pursuant to sec_6015 see irm handbook however because the service is not prohibited by statute from undertaking these activities where relief has been sought under sec_6015 the statute_of_limitations on collection continues to run during the applicable_period the current version of the internal_revenue_manual does not appear to set forth the purpose of form cp-71 a prior version of the manual however stated that this form was used as a reminder of tax due to individual_master_file taxpayers on deferred and currently not collectible accounts see irm may bulletin no because the express terms of the statute refer only to innocent spouse activities relating to levies and proceedings in court for collection activities such as issuing notices demanding payment which are not encompassed within either of these categories are not prohibited by sec_6015 thus the type of notices at issue here annual notices informing taxpayers of continuing tax delinquencies also would not be prohibited by sec_6015 as we noted in our former advice the service could as a matter of policy decide to refrain from engaging in activities in addition to those prohibited by statute while a request for innocent spouse relief is pending however in response to your specific question there is no legal prohibition on issuing cp-71 annual reminder notices during the pendency of such a request if the service were to decide that policy considerations relevant to sec_6015 warranted refraining from issuing the type of annual notices contemplated by sec_7524 the question which would then arise is whether the service could do so given the apparent mandatory nature of the language contained in the latter provision we have previously taken the position that sending these notices is as a general matter required however the house report in the legislative_history of sec_7524 reflects that the purpose of the statutorily-required notice is to serve as a reminder to the taxpayer that regardless of whether the service is actively pursuing a given delinquency at a given time the taxpayer still owes the amount at issue see h_r rep no supra for this reason we have taken the position that certain actions on the part of the service and or taxpayers with delinquencies may be tantamount to the service’s constructive compliance with the sec_7524 requirement that reminder notices be sent annually these actions may include but are not limited to the parties’ participation in ongoing litigation pertaining to the delinquency in the litigation scenario it is generally unnecessary to send out notices since the affected parties presumably are aware of the existence and the amount of the asserted_liability as a result of the pleadings or other relevant documents filed in the litigation thus where the amount of the liability alleged by the service to be delinquent is set forth in some sort of litigation-related document this documentation serves as a legally adequate substitute for sending the sec_7524 required annual notice of delinquency we believe that proceedings pertaining to a request for innocent spouse relief constitute for this purpose a litigation scenario moreover in this context the taxpayer by virtue of initiating a request for innocent spouse relief with respect to a given delinquency presumably is aware of the continuing existence of the delinquency accordingly where a request for innocent spouse relief either is under consideration by the service or has been disposed of by the service and is on appeal to the tax_court the service’s participation in the proceedings constitute constructive compliance with the annual notice requirement of sec_7524 as a result the service can legally refrain from sending out the annual reminder notice embodied by form cp-71 if the nonpetitioning spouse were not a party to the disposition of the request for innocent spouse relief however the service presumably would still be required to provide him or her with the annual notice required by sec_7524 since he or she may seizure sale of handguns date bulletin no uil cc pa cbs b01 ksbrown gl-124700-00 memorandum for associate area_counsel - greensboro cc sb gbo attn a kennedy dawson from alan c levine chief branch collection bankruptcy summonses cc pa cbs b01 subject disposition of seized handguns this advice is in response to your memorandum dated date concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent issue how should the internal_revenue_service service dispose_of nine handguns and two collectible guns that were seized from criminal investigation ci by compliance conclusion the service should sell the collectible guns and compliance should release the nine remaining handguns back to ci for disposition facts the service has nine handguns and two collectible guns under seizure ci seized the guns along with other items ie silver bars and bullions gold bullions and approximately big_number to big_number coins pursuant to a search warrant to gather evidence of tax_evasion in the collection_division now compliance subsequently served a notice of seizure on ci with respect to the firearms and other items the taxpayers were convicted of tax_evasion served time and have since been released from prison the taxpayers still have outstanding tax_liabilities the firearms are not contraband or subject_to forfeiture under would continue to be jointly and severally liable for the same liability see sec_6013 may bulletin no the gun control act of the appraised values of each of the nine handguns range from a low of dollar_figure to a high of dollar_figure ci currently has custody of the firearms law and analysis in your memorandum dated date you requested advice as to the proper disposition of the seized firearms sec_5 and dollar_figure of the internal_revenue_manual irm provide the procedures for the disposition of seized and forfeited firearms the collectible guns may be sold pursuant to sec_5 however the facts presented in this case are such that the methods of disposal provided in these sections cannot be used to dispose_of the remaining nine handguns sec_5 of the irm provides in relevant part that if personal guns are found as part of a seizure they should be released to the taxpayer after concurrence of bureau of alcohol_tobacco_and_firearms atf the gun control act of however prevents the service from returning the nine handguns to the taxpayers because the taxpayers are convicted felons u s c sec_922 sec_5 states that a suit to foreclose the federal_tax_lien should be recommended rather than holding a public sale of any weapons remaining in inventory in this case the total value of the nine handguns is not sufficient to recommend a suit to enforce the federal_tax_lien even if the value were sufficient it is our understanding that the united_states marshall may not be willing to sell the handguns as he would other_property after a successful suit to foreclose finally section dollar_figure which provides for the disposal of forfeited firearms is not applicable in this case because the nine handguns are not forfeited property sec_5 provides as follows firearms that are primarily collector’s items as described in sec_5845 may be sold at public auction or sealed bid sale with the concurrence of atf section u s c sec_922 provides as follows d it shall be unlawful for any person to sell or otherwise dispose_of any firearm or ammunition to any person knowing or having reasonable_cause to believe that such person - is under indictment for or has been convicted in any court of a crime punishable by imprisonment for a term exceeding one year may bulletin no irrespective of this difficulty we have been informed that ci will be able to dispose_of the firearms at issue accordingly we recommend that compliance release the nine handguns back to ci for disposition no credit for the nine handguns is to be given to the taxpayers’ accounts since the handguns will not be sold pursuant to sec_6335 erroneous refund bankruptcy automatic_stay post-petition date cc el gl br3 gl-606800-98 uilc memorandum to kentucky-tennessee district_counsel from lawrence h schattner chief branch general litigation subject erroneous refund and request for repayment this service_center advice is in response to your memorandum dated date received by the office_of_chief_counsel general litigation on date this document is not to be relied upon or otherwise cited as precedent issue the service’s position is that other than as provided in sec_6343 the commissioner in his or her discretion may return levied upon property that is in the possession of the government pending sale under sec_6335 may bulletin no if a debtor in a chapter bankruptcy has received an erroneous refund for a post- bankruptcy petition tax_year can the memphis service_center request repayment of the erroneous refund without violating the automatic_stay imposed by the bankruptcy conclusion the internal_revenue_service can request repayment of an erroneous refund attributable to post-chapter petition tax_liabilities without violating the automatic_stay because such erroneous refund is not necessary for or committed to the funding of the taxpayer-debtor’s chapter plan facts the debtor filed a chapter bankruptcy petition in in federal court at the time the debtor filed his bankruptcy petition he had an outstanding income_tax_liability for the tax_year upon learning of the debtor’s bankruptcy the internal_revenue_service service placed a bankruptcy freeze code on the debtor’s account and filed a pre-petition proof_of_claim for the tax_year for the and post-petition tax years the debtor received refunds from the service for the post-petition year the debtor was issued a manual refund a few days later the debtor was also issued a computer- generated refund for the same amount resulting in an erroneous refund there are a significant number of these erroneous refund bankruptcy cases within the memphis service_center in addition because the memphis service_center serves more than one state these other cases are not limited to one bankruptcy district but rather involve bankruptcy districts across several states the memphis service_center requests advice as to whether it can contact the debtor by letter or other means and request repayment of the erroneous refund without violating the automatic_stay law and analysis the filing of a bankruptcy petition creates an estate which includes generally any legal or equitable interests of the debtor in property as of the commencement of the case u s c sec_541 the filing of a bankruptcy petition also automatically stays or enjoins creditors from taking action or continuing action to collect their prepetition claims or enforce their liens u s c sec_362 it also stays a wide range of actions that would affect or interfere with property of the estate property of the debtor or property in the custody of the estate the courts have uniformly held that the stay of sec_362 is extremely broad in scope and aside from the limited statutory exceptions in u s c sec_362 applies to almost any type of formal or informal action taken against the debtor or the property of the estate 474_us_494 682_f2d_446 1st cir wedgewood investment fund ltd v 878_f2d_693 3d cir 817_f2d_1424 9th cir this is consistent with the legislative_history the automatic_stay is one of the fundamental debtor protections provided by the bankruptcy laws it gives the debtor a breathing spell from his creditors it stops all collection efforts all harassment and all foreclosure actions it permits the debtor to attempt a repayment or reorganization plan or simply to be relieved of the financial pressures that drove him into bankruptcy h_r rep no 95th cong 1st sess s rep no 95th cong 2d sess u s c sec_362 provides that the automatic_stay continues until the subject property is no longer the property of the estate or until the case is either dismissed closed or a discharge is granted in a chapter case the discharge is not granted and the case is not closed until completion of payments under the plan u s c a a thus an analysis of what constitutes property of the estate is essential to determining whether the service can request the taxpayer-debtor to remit the amount of the erroneous refund stemming from a post-petition tax_year the law is clear that property acquired before the petition becomes the property of the estate for distribution to creditors and subject_to the automatic_stay thus prepetition tax refunds are property of the bankruptcy_estate and subject_to the automatic_stay in re 946_f2d_1516 10th cir 823_f2d_836 4th cir 149_br_117 bankr m d tenn 161_br_308 bankr s d fla 141_br_959 bankr n d ill however generally property acquired after the bankruptcy petition including postpetition tax refunds remains the property of the debtor and not subject_to the automatic_stay the law is not as clear concerning a chapter post-petition tax debt including a claim against the debtor for an erroneous refund because the courts have spit over whether the subject property is property of the chapter bankruptcy_estate a particular feature of chapter cases is that property of the estate as defined by u s c sec_541 is supplemented by u s c section a provides that property of the chapter estate also includes all property listed in sec_541 that the debtor acquires after the commencement of the case but before the case is closed dismissed or converted and earnings from services performed by the debtor after the commencement of the case but before the case is closed dismissed or converted section b provides that except as provided in a confirmed plan the debtor shall remain in possession of all property of the estate viewed in isolation this provision arguably renders all property owned or acquired by the debtor during the pendency of the case as property of the estate thus precluding any post-confirmation action against the debtor this provision however must be read in conjunction with u s c b which provides except as otherwise provided in the plan or the order confirming the plan the confirmation of a plan vests all of the property of the estate in the debtor whether the service can pursue post- may bulletin no confirmation actions depends in part on the scope of section a and the extent to which section b modifies or supercedes section a although the lower court cases addressing this issue are conflicting many courts have agreed that after confirmation of the chapter plan all property revests in the debtor except property that is specifically retained as property of the estate in the plan or in the order confirming the plan 170_br_903 s d tex 98_br_494 d neb aff’d on other grounds 912_f2d_197 8th cir cert_denied 498_us_1120 in re 125_br_733 bankr n d tex 113_br_5 bankr s d cal 84_br_888 bankr d d c in re 45_br_498 bankr d ore aff’d 51_br_548 d ore 36_br_958 bankr d utah 33_br_98 bankr w d n y under these authorities the automatic_stay is inapplicable to post-petition assets that are not specifically designated as property of the estate in the plan a minority of courts take the position that based on the language of section a all property of the debtor remains property of the estate during the pendency of the chapter case and creditors cannot take any collection action against the debtor without obtaining relief from the stay pursuant to sec_362 matter of 94_br_938 bankr w d mi in re aneiro 72_br_424 bankr s d calif under this line of authority the protection of the automatic_stay is extended to all post-petition property for the entire life of the plan some courts however have taken a compromise approach by permitting collection action only against property which is not committed to the funding of the plan these courts conclude that property which funds the plan such as the portion of the debtor’s wages to be paid to the trustee each month constitutes property of the estate pursuant to section a which brings post-petition property into the estate and section a which states that the plan shall provide for submission of future income of the debtor to the control of the trustee as is necessary for execution of the plan see eg 190_br_536 bankr e d va 150_br_461 bankr d nev 142_br_961 bankr d colo in re mcknight 136_br_891 bankr s d ga 136_br_497 bankr n d ill 71_br_747 bankr e d pa these courts would accordingly permit the service to take collection action against post-petition property of the debtor so long as the property is not necessary for funding the plan and is not committed to the plan the only appellate decision to address the issue was decided by the eighth circuit in 1_f3d_687 8th cir the issue in this case was whether debts incurred by the chapter debtors post-confirmation but before conversion to chapter should be considered administrative expenses afforded higher priority_distribution status in the subsequent chapter case this issue turned on whether the chapter estate continued to exist after confirmation of the chapter plan may bulletin no the court held that the bankruptcy_estate continued to exist the court reasoned that there must be an estate post-confirmation so that the trustee has something to administer id pincite the court accordingly held that the debts were incurred to preserve the chapter estate and should be given administrative expense status under u s c sec_503 however since the only issue presented to the court was whether an estate continues to exist post-confirmation the court did not expressly address the issue of exactly what property is in the post-confirmation estate in fact the court favorably cited to both root which holds that the estate is limited to property necessary for funding the plan and aneiro which holds that all property is in the estate id pincite thus it is not clear exactly where the eighth circuit stands on the issue of what property is in the post- confirmation estate the service’s position is that there is an estate post-confirmation but it is limited to funds necessary for or committed to the funding of the plan eg the portion of the debtor’s monthly wages to be paid over to the trustee see eg leavell supra b r pincite- our position is that the after-acquired property provision of section a should be read in conjunction with sections b and a pursuant to section b title to property is generally vested in the debtor upon confirmation thus removing property of the debtor from the estate however section a establishes a limited post- confirmation estate consisting of after-acquired property described in section a ie the portion of the debtor’s future earnings or other income to be submitted to the trustee to execute the plan this interpretation serves to protect those assets necessary for the effectuation of the chapter plan while also vesting all other_property in the debtor so as not to impair the debtor’s ability to obtain post-confirmation credit and resume normal financial activities case development hazards and other considerations under the service’s position the post-petition post-confirmation chapter bankruptcy_estate is limited to post-petition post-confirmation funds necessary for or committed to the funding of the chapter plan an erroneous refund by definition does not fall within this category an erroneous refund is a totally unexpected payment it is a windfall to which the debtor is not legally entitled and which a taxpayer would normally be required to return to the service by definition none of the parties to the bankruptcy has any knowledge of the erroneous refund attributable to post-petition tax years at the time the bankruptcy petition was filed or at the time the chapter plan was confirmed accordingly the amount of the erroneous refund cannot be considered necessary for or committed to the funding of the chapter plan therefore given that the amount is not necessary for or committed to the funding of the chapter plan under the majority rule_of the courts and under the service’s position the erroneous refund based upon post-petition tax_liabilities is not property of the bankruptcy_estate as the erroneous refund sum is property vested in the debtor and not committed to the funding of the chapter plan under the majority view of the courts and under the service’s position there is no violation of the automatic_stay provision of u s c sec_362 may bulletin no if the service simply contacts the debtor by letter or other means and requests repayment of the erroneous refund sending a letter and asking for payment is not an act against the property of the estate merely requesting payment has no effect at all on the debtor’s compliance with the chapter plan even if the debtor responds to the service’s request for repayment by paying the amount of the erroneous refund in full this action should still have no effect on the debtor’s compliance with the chapter plan assuming that the debtor is still in full possession of the amount of the erroneous refund the debtor would merely be doing what he should have done as soon as he received the erroneous refund attributable to post-petition tax_liabilities ie return the funds to the service because he would be using funds vested in himself and not committed to or necessary for the funding of the chapter plan there is no violation of the automatic_stay the service’s actions in receiving the payment and applying it to the taxpayer’s account would not be actions directed against property of the estate but at most actions to collect a post-petition obligation the analysis is somewhat more problematic in cases where the debtor has spent the amount of the erroneous refund in these cases it is more than likely that the source of any repayment would be from the debtor’s income or wages ie funds necessary for or committed to the funding of the chapter plan however this possibility should not prevent the service from simply sending a letter requesting repayment the letter itself is innocuous it merely notifies the taxpayer-debtor of the erroneous refund and requests repayment of funds to which the debtor has no legal right and which he should have returned immediately upon receipt or upon discovering the error as noted above it is at most an act to collect a post-petition obligation against the debtor and is not barred by the provisions of u s c sec_362 there are three possible responses by the debtor who has spent the amount of the erroneous refund the debtor could reply that the erroneous refund sum is no longer extant and that he does not have the ability to repay the same out of his income the debtor could simply ignore the service’s request or the debtor could repay the amount of the erroneous refund out of other funds at his disposal neither the first or second possible responses would have any effect on the funding of the chapter plan if the debtor ignores the letter or pleads inability to repay the erroneous refund the service would then have to decide whether it could pursue recovery either by filing an erroneous refund_suit or if permitted by assessing the amount erroneously refunded and collecting the amount administratively without violating the automatic_stay if the service decided to bring an action for recovery_of erroneous refund under sec_7405 or if the service was able to assess the amount of the erroneous refund such actions would be directed to the debtor in his personal capacity to collect a post-petition debt neither procedure would be directed to the bankruptcy_estate if the debtor believed repayment of the erroneous refund jeopardized his ability to make payments under the chapter plan he could raise this as a defense to administrative recovery efforts or to any judicial action moreover the bankruptcy trustee also could intervene and argue that repaying the erroneous refund would jeopardize the funding of the plan the service would have to may bulletin no respect any credible showing that such repayment would jeopardize the funding of the chapter plan however merely sending a letter requesting repayment does not violate the automatic_stay even if the letter is viewed as the first step to additional recovery efforts because these additional recovery efforts directed against the debtor in his personal capacity and not against the bankruptcy_estate do not violate the automatic_stay the third possible response could jeopardize the funding of the chapter plan if the debtor uses wage income or other_amounts committed to the funding of the chapter plan to repay the service instead however the letter asking for repayment of the erroneous refund would not be asking for property of the estate it would not be threatening any_action to collect property of the estate if the debtor did send a check for the amount of the refund the service would have no way of knowing whether the funds were property of the estate or dedicated to the funding of the estate cashing the check could be a violation of the automatic_stay if the funds upon which the check were drawn were in fact estate property or property dedicated to the funding of the chapter plan however the chance of a violation could be minimized a warning could be included in the letter that no funds allocated to or dedicated to chapter plan payments are to be used to repay the service the amount of the erroneous refund with this warning included the mere sending of a letter requesting repayment of the erroneous refund should not jeopardize the funding of the chapter plan and therefore should not be considered to violate the automatic_stay of u s c sec_362 if the debtor ignores the warning and sends a check drawn upon estate funds or funds dedicated to the funding of the estate the service would simply have to refund such funds upon the petition of the trustee this slight possibility that the debtor will remit estate funds and ignore warnings to the contrary cannot prevent the service from sending a simple letter asking for repayment of a legitimate post-petition debt in sum the mere sending of a letter asking for payment of the amount of the erroneous refund is not an act against the property of the estate but rather an act against the debtor personally to collect a post-petition debt as such the mere sending of the letter requesting repayment of an erroneous refund does not violate the automatic_stay provision however depending upon the source of the funds it is possible that the service’s receipt of funds sent by the debtor to repay the erroneous refund could violate the automatic_stay if the service receives a check and has no reason to believe that the check is drawn upon estate funds the service should cash the check however the service must be prepared to refund the funds upon a credible showing by the bankruptcy trustee that the funds were estate property or property dedicated to the funding of the chapter plan although we conclude that under the circumstances presented sending a letter notifying the debtor of the erroneous refund and requesting repayment of the erroneous refund does not violate the automatic_stay provision we express no opinion as to whether the service could take additional steps to secure repayment of the erroneous refund offers in compromise joint_and_several_liability state law date cc pa cbs br2 may bulletin no gl-802136-00 uilc memorandum for district_counsel rocky mountain district from kathryn a zuba chief branch collection bankruptcy summonses subject choice of law in offers in compromise this memorandum responds to your request for advice dated date this document may not be cited as precedent issue when the service compromises with one party to a joint_and_several tax_liability which state’s law governs for purposes of determining the effect of such compromise on the liability of the other joint obligor conclusion the effect of a compromise on the obligations of other parties who are jointly and severally liable for the taxes compromised is governed by the law of the state of residence of the compromising taxpayer background the internal_revenue_code permits married individuals to elect to file a joint_return for income taxes see sec_6013 if a married couple elects to do so liability for the tax_liabilities of the year covered by the return is joint_and_several see sec_6013 as a joint as several debt the service may collect the entire debt from either spouse or may choose to reach a compromise with one spouse or the other you have asked what law governs for purposes of determining how compromise with one spouse will affect the liability of the non-compromising spouse the internal_revenue_manual instructs offer specialists to take the steps necessary where appropriate to preserve the government’s right to collect from other individuals liable for the tax_liability that is the subject of the compromise_agreement see irm to determine what effect compromise with one spouse will have on the liability of the other spouse the manual relies on the law of the state in which the offer proponent resides see irm based upon the rule followed in the particular jurisdiction the manual provides collateral agreements which are to be secured as additional consideration for the compromise in states which follow the common_law rule which releases co-obligors from liability upon compromise with one liable party pattern_letter p-229 is to be secured see irm exhibit in states where the express reservation of the right to proceed against may bulletin no the taxpayer who is not a party to the compromise will protect the government pattern_letter p-230 is to be secured see irm exhibit in states where neither collateral_agreement will effectively preserve the government’s ability to collect from the non- compromising party the collection potential of both spouses must be considered in determining the adequacy of a particular offer see irm your memorandum of april 24th raises the possibility that some law other than that of the offer proponent’s state of residence may govern for purposes of determining the effect of a compromise on the liability of a taxpayer who is jointly and severally liable for the same taxes for instance you cite the rule that the place of contract formation regardless of the residency of the parties may govern for this purpose under this rule the contract is formed where the last act is done which is necessary to form the contract and bind the parties alternatively you cite the rule that the law of the place of performance governs in a contract for the payment of money this rule would hold that the place of payment is considered the place of performance law analysis agreements to compromise federal tax_liabilities have generally been interpreted by the courts by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir when it becomes necessary for courts to settle a dispute between the service and a taxpayer regarding the interpretation or effect of a compromise those courts have often relied upon state law contract principles for the rule_of decision see eg 176_fsupp_932 d neb generally courts have applied the law of the state where the taxpayer resides id it does not appear that this assumption as to which law applies has been subject_to any serious challenge when it has been necessary for such disputes to be submitted to the courts your memorandum questions this assumption particularly in light of the fact that the compromise process will now frequently involve acts in several different states as your memorandum points out an offer may now be submitted in one state accepted in another and provide that payments must be sent to a third both of the rules you have cited-place of formation and place of performance-would likely have yielded the same result when the service’s functions were more localized now however application of either of those rules may yield a different result than the place of residence rule which the internal_revenue_manual assumes will govern both of the rules you have cited have ample support in both commentaries and case law see am jur 2d conflicts of laws and cases cited therein however the uncertainties you have pointed out when contracts involve formation or performance across state lines have led most courts to favor the significant relationship rule see restatement second conflict of laws sec_188 am jur 2d conflicts of laws sec_86 under this rule the law of the forum which has the most significant contacts with the subject matter of the contract is held to govern id facts such as where the contract was formed may bulletin no or where performance is required are but two of the relevant considerations and may be resorted to if the significant relationship rule does not yield a definitive answer see 65_f3d_314 3d cir law of place of making controls unless another state had dominant relationship with parties and issues am jur 2d conflicts of laws sec_104 contract to repay money lent governed by place of payment unless another state has more significant relationship to contract in the case of compromise of federal tax_liabilities the service’s assumption that the law of the taxpayer-proponent’s state of residence will govern is reasonable in light of this rule the service generally will accept an offer to compromise when the amount offered reasonably reflects what could be collected by other means see policy statement p-5- to determine what could be collected through other means the service must first rely on state law to determine the nature of a taxpayer’s interest in property see 363_us_509 having done so the service can then determine whether that interest is subject_to the federal_tax_lien and thus subject_to levy by the service see sec_6321 sec_6331 state law plays a particularly important role in many of the states of your district as a determination of what could be collected and applied to the tax debt will often require consideration of state community_property_laws we believe that these factors together with the fact of the taxpayer’s domicile weigh heavily in favor of the rule the service has assumed will govern in the event it is necessary to later determine how compromise has effected the status of other parties liable for the taxes at issue conclusion we conclude that for purposes of determining the effect of compromise on the liabilities of other parties who are jointly and severally liable for the taxes at issue the law of the state with the most significant relationship to the contract will govern we agree with the offer_in_compromise handbook’s conclusion that this will generally be the state of residence of the proponent of the offer offers in compromise joint_and_several_liability state law date cc pa cbs br2 gl-119545-01 uilc memorandum for associate area_counsel sb_se area denver from kathryn a zuba chief branch collection bankruptcy summonses subject choice of law in offers in compromise - reconsideration may bulletin no this memorandum responds to your request for advice dated date and supplements our memorandum of date this document may not be cited as precedent issue when the service compromises with one party to a joint_and_several tax_liability what law governs for purposes of determining the effect of that compromise on the liability of the other joint obligor conclusion the effect of a compromise under sec_7122 of the internal_revenue_code on the obligations of other parties who are jointly and severally liable for the taxes compromised is governed by that section and treasury regulations issued pursuant to that section however to foreclose disputes on the question of whether such a compromise has the effect of releasing other parties from liability for the taxes at issue we continue to recommend that the service take the steps necessary under the law of the state of residence of the compromising taxpayer to preserve the ability to collect from other parties background the internal_revenue_code permits married individuals to elect to file a joint_return for income taxes see sec_6013 if a married couple elects to do so liability for the taxes of the year covered by the return is joint_and_several see sec_6013 as a joint_and_several debt the service may collect the entire debt from either spouse or may choose to reach a compromise with one spouse or the other the internal_revenue_manual instructs offer specialists to take the steps necessary where appropriate to preserve the government’s right to collect from other individuals liable for the tax that is the subject of a compromise_agreement see irm to determine what effect compromise with one spouse will have on the liability of the other spouse the manual relies on the law of the state in which the offer proponent resides see irm based upon the rule followed in the particular jurisdiction the manual provides collateral agreements which are to be secured as additional consideration for the compromise your memorandum questioned the service’s assumption that the law of the offer proponent’s state of residence will govern for purposes of determining the effect of a compromise on the liability of a taxpayer who is jointly and severally liable for the same taxes our response concluded that the service’s procedures are consistent with the rule that a contract is governed by the law of the forum which has the most significant contacts with the subject matter of the contract however our memorandum incorrectly stated this may bulletin no view as a conclusion that the law of the taxpayer’s state of residence will always govern for purposes of interpreting the compromise_agreement we wish to clarify our position on this matter law analysis agreements to compromise federal tax_liabilities have generally been interpreted by the courts by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir however compromise agreements are also governed by statutes and treasury regulations regulations limit the scope of a compromise_agreement as follows acceptance of an offer to compromise will conclusively settle the liability of the taxpayer specified in the offer temp sec_301_7122-1t d emphasis added thus the regulations limit the effect of a compromise to the release of only the party named on the offer where the internal_revenue_code establishes that taxpayers are jointly and severally liable for the tax the government’s ability to collect from one taxpayer is not prejudiced by compromise with a different taxpayer however some courts have relied upon state law contract principles for the rule_of decision when faced with a dispute between the service and a taxpayer regarding the interpretation or effect of a compromise see eg 176_fsupp_932 d neb for this reason we have advised the service to take the steps necessary to protect the service’s ability to collect from a non-compromising spouse whenever a compromise with one spouse is recommended for acceptance the service’s procedures for the compromise of joint_and_several liabilities incorporate our prior advice we continue to believe it prudent to take these preventive measures for these purposes the service should continue to refer to the law of the state with the most significant relationship to the contract we agree with the offer_in_compromise handbook’s conclusion that this will generally be the state of residence of the proponent of the offer estate_tax lien release recapture_period gl-103422-01 date uil cc pa cbs br1 memorandum for sbse associate area_counsel newark from alan c levine chief branch collection bankruptcy summonses subject release of lien sec_2032a may bulletin no this memorandum responds to your request for advice dated date this document may not be used or cited as precedent sec_6110 issue whether the sec_6324b special_estate_tax_lien must be released after the 10-year recapture_period of sec_2032a has elapsed conclusion the sec_6324b lien must be released if the 10-year recapture_period has elapsed without a triggering event for the recapture_tax such that there is no longer any potential liability for recapture however if a triggering event did occur within the 10-year period such that the recapture liability arises the lien should not be released until that liability has been fully satisfied or has become unenforceable which may be at some point after the 10-year period background your office has received a request for advice on the above-cited issue the facts you present are as follows special tax_liens form sec_668h are filed by the special procedures branch spb when requested to do so by the estate and gift_tax group egt under sec_2032a special_use_valuation the egt forwards a form_611 containing the information necessary to prepare the form 668h to spb and the form 668h is filed in the appropriate location the insolvencies decedent’s estates and estate_taxes collecting handbook irm provides in pertinent part approval of the estate and gift_tax manager should be secured before releasing the lien imposed by sec_6324b spb has requested approval from egt to file releases of federal tax_liens in those cases where more than ten years have passed since the election was filed under sec_2032a egt has responded that it is unable to concur based on the lack of manpower in addition egt argues that the taxpayers have not requested the releases spb has asked whether it is necessary for the heir to request a formal release of lien or whether the service should file a release of lien once it has become aware of the expiration of the 10-year period discussion sec_6324b creates a special lien for the pending additional estate_tax attributable to the estate’s election to use a special use value for certain qualified_property for estate_tax calculation purposes the lien is created by an election under i r c may bulletin no sec_2032a valuation of farm real_property and certain real_property used in family businesses the amount of the lien is an amount equal to the adjusted tax difference attributable to the property interest sec_6324b generally this is the difference between the estate_tax calculated using the fair_market_value of the property and the estate_tax calculated using the special use value of the property the property covered by this lien is the interest in qualified_real_property sec_6324b sec_6324b provides that the duration of the sec_6324b lien is as follows b period of lien -the lien imposed by this section shall arise at the time an election is filed under sec_2032a and shall continue with respect to any interest in the qualified real property-- until the liability for tax under subsection c of sec_2032a with respect to such interest has been satisfied or has become unenforceable by reason of lapse of time or until it is established to the satisfaction of the secretary that no further tax_liability may arise under sec_2032a with respect to such interest emphasis added sec_2032a provides as follows imposition of additional estate_tax -if within years after the decedent’s death and before the death of the qualified heir-- a the qualified_heir disposes of any interest in qualified_real_property other than by a disposition to a member of his family or b the qualified_heir ceases to use for the qualified_use the qualified_real_property which was acquired or passed_from_the_decedent then there is hereby imposed an additional estate_tax thus liability for a recapture_tax arises if the qualified_heir disposes of any interest in the property or fails to use the property for a qualified purpose within years from the decedent’s date of death this recapture_period also ceases if the qualified_heir dies and thus can be less than years with respect to the estates of decedents dying before date the reapture period wa sec_15 years rather than years may bulletin no sec_2032a provides that the recapture_tax described in sec_2032a shall become due and payable on the date which is months after the disposition or cessation described sec_2032a further provides that the statute_of_limitations for assessment of the recapture_tax is generally years from the date the secretary was notified of the disposition cessation but may be later accordingly while the event that triggers the liability for the recapture_tax must occur within years of the decedent’s death collection of that liability may clearly continue beyond that 10-year period the lien in sec_6324b will expire upon occurrence of one of three events as previously discussed the recapture_tax liability has been satisfied the recapture_tax liability is unenforceable by reason of lapse of time or no further recapture_tax liability is possible the issue raised by your office is whether the recapture liability becomes unenforceable by reason of lapse of time such that the service should file a certificate of release for the sec_6324b lien after the elapse of the 10-year period even though the service can continue to collect the recapture liability beyond the 10-year period there is little case law addressing the duration of the sec_6324b lien however we do not read the phrase liability has become unenforceable by reason of lapse of time to equate the elapse of the 10-year period such that all sec_6324b liens must be automatically released after years following the decedent’s death rather the 10-year period provides a measure of time during which the recapture_tax triggering event must occur the liability for the tax may continue beyond that period as provided by sec_2032a and f accordingly if a recapture_event has occurred during the 10-year period and the recapture_tax liability has not been fully satisfied within that 10-year period the sec_6324b lien should not be released as the recapture_tax liability is still enforceable support for this position is found in the legislative_history the general explanation of the tax reform act of h_r 94th congress public law prepared by the staff of the joint_committee on taxation date provides at page t he act provides a special lien on all qualified farm_or_closely_held_business_real_property with respect to which an election to use the special_use_valuation provision has been made this lien is to continue until the tax_benefit is recaptured or until the potential liability for recapture ceases ie the qualified_heir dies or a period of years from the decedent’s death lapses thus the legislative_history equates the 15-year now 10-year period with the time period after which the potential liability for recapture ceases rather than a time period after which the recapture_tax liability becomes unenforceable if congress had intended for the sec_6324b lien to have a finite duration of years it could have used clearer language to provide for this result if the unenforceable by lapse of time language simply meant that the 10-year period had elapsed this would render the additional language in the statute providing that the lien will expire when no further recapture liability is possible which also indicates the lapse of the 10-year period superfluous may bulletin no while the sec_6324b lien should not be automatically released at the end of the year recapture_period the district does need to make a release determination at that time if there was recapture liability that has been fully satisfied before the elapse of the 10-year period or if there was no recapture liability triggered during that 10-year period such that there is no possible future recapture_tax liability the service is required to release the sec_6324b lien pursuant to sec_6325 sec_6325 provides that s ubject to such regulations as the secretary may prescribe the secretary shall issue a certificate of release of any lien imposed with respect to any internal revenue tax not later than days after the day on which t he secretary finds that the liability for the amount assessed together with all interest in respect thereof has been fully satisfied or has become legally unenforceable if the 10-year period has passed without triggering any recapture liability or any recapture liability has been fully satisfied and the service fails to release the lien as required by sec_6325 there is potential for damage claims under sec_7432 and sec_7433 the criteria for potential damage claims under sec_7432 and or are further discussed in your memorandum ie the taxpayer must first exhaust all administrative remedies accordingly we conclude that the duration of the sec_6324b lien may be beyond the 10-year recapture_period such that the liens should not automatically be released upon the date years after the decedent’s death if the 10-year period has elapsed without the recapture_tax being triggered such that there is no further potential for liability or if any recapture liability has been fully satisfied however the liens should be released the district should make a determination as to whether or not to release the sec_6324b liens after the elapse of the 10-year period and should release the liens where appropriate as soon as possible in order to avoid potential damage claims collection statute_of_limitations form_900 waiver installment_agreement cc pa cbs b02 gl-807246-00 date uilc memorandum for sbse associate area_counsel san francisco from alan c levine chief branch collection bankruptcy summonses subject collection statute waiver issues may bulletin no this memorandum responds to your date request that we post-review a memorandum issued on date by your office and a supplemental memorandum dated date both of these memoranda discuss the validity of waivers of the collection statute_of_limitations where the waivers executed in connection with installment agreements contain certain errors this document may not be used or cited as precedent sec_6110 facts the facts as provided in the date memorandum from your office essentially are that the technical support branch sb_se area formerly the special procedures function has found that certain form_900 tax collection waivers signed by the taxpayer in conjunction with the extension of the collection statute_of_limitations expiration date csed contain errors technical support is concerned that these errors may invalidate the csed waivers the errors described include forms which were signed by a service employee other than the branch chief extend the csed for multiple years to a single date rather than the dates which conform to sec_6502 or contain an incorrect assessment_date or the wrong amount due in a separate case a revenue_officer received a waiver in connection with an installment_agreement that will pay the liability in full within the period of the original csed the revenue_officer does not want to process this waiver finally there is a question about whether the service is required to obtain form_900 as set forth in the irm where the csed is extended by statute under sec_6331 based on these facts you present the following issues is a form_900 that is signed by an internal_revenue_service employee other than a branch chief valid is a form_900 that contains an extension date that does not conform to the constraints of sec_6502 as applicable to requests made on or after date valid is a form_900 that contains an incorrect assessment_date or balance due but correctly states the type of tax and tax period valid may the service decline to accept a form_900 proffered with an installment_agreement ia when the service determines that the waiver is unnecessary because the ia will result in full payment of the tax penalties and interest within the sec_6502 ten-year statute_of_limitations what is the effect of an invalid form_900 on an ia cid cid cid may bulletin no in addition your supplemental memorandum of date addressed the following additional issue do sec_6331 and k act to extend the csed even without a form analysis issue who must sign the waiver in order to be valid an agreement by the taxpayer to extend the statute_of_limitations on the collection_period must be in writing entered into before the expiration of the original collection_period or a previously agreed upon extension and executed by the taxpayer and an authorized delegate of the commissioner sec_6502 sec_301_6502-1 although at one time the ninth circuit took the position that the lack of the commissioner’s signature did not invalidate the waiver this changed with 415_f2d_695 9th cir since rohde the ninth circuit’s position has been that based on the treasury regulation the commissioner’s or delegate’s signature is necessary for an effective collection waiver rohde f 2d pincite delegation_order no irm provides that the authority to sign all consents fixing the period of limitations on assessment or collection is delegated to certain individuals including district directors see also sec_301_6502-1 494_f2d_573 5th cir 868_fsupp_1197 n d cal in turn district directors may redelegate such authority to collection-revenue officers of grade gs-7 or higher irm d however the irm requires that any ias that extend beyond the original csed must be approved by a branch chief irm e we could find no court that has ruled on the issue of whether a form_900 signed in violation of the irm is still valid the closest parallel is the case of 333_fsupp_398 e d pa where the taxpayer signed a collection waiver under sec_6502 but argued that the waiver was invalid since it was signed by a revenue_officer rather than a district_director the taxpayer argued that since rohde held a waiver to be invalid without the district director’s signature the waiver in the lee case was 7see eg 52_f2d_1075 9th cir 284_f2d_747 9th cir director has now replaced the words district_director revproc_2001_1 sec_1 at page and dollar_figure at page 9in 129_f3d_1386 10th cir the tenth circuit although resolving the case on other grounds indicated that it would have found a form_900 waiver signed by a revenue_officer valid may bulletin no invalid the court disagreed holding that the issue in rohde was the absence of a signature in lee the question was whether the district_director could appropriately delegate his authority and the court found that he did the court also found that had the government tried to argue that the waiver was invalid because the revenue_officer exceeded his authority the court would not hesitate to use estoppel against the government in upholding the waiver based on the court’s analysis in rohde we believe the ninth circuit would find a valid delegation of authority under sec_301_6502-1 and delegation_order no which would allow a revenue_officer to validly countersign a form_900 although the internal_revenue_manual requires the signature of a branch chief courts have held that the policies and procedures in the irm do not have the force of law 440_us_741 644_fsupp_101 w d pa citing 441_us_281 we therefore believe that a court would uphold a waiver signed by a revenue_officer rather than a branch chief presuming the appropriate redelegation order was signed as indicated on page of your november memorandum issue extension date does not conform to sec_6502 the restructuring and reform act of rra amended sec_6502 of the code effective as of date to limit the service’s ability to secure from taxpayers agreements to extend the statutory period for collection see pub_l_no 112_stat_685 the service and taxpayers can now agree to an extension of the statute_of_limitations for collection under a in only two circumstances the extension is agreed to at the same time as an installment_agreement between the taxpayer and the service or the extension is agreed to prior to a release_of_levy under sec_6343 which occurs after the expiration of the statutory ten-year period for collection see sec_6502 if a waiver was secured in connection with the granting of an installment_agreement the period for collection will expire ninety days after the date specified in the waiver see sec_301_6159-1 if the waiver was not obtained at the same time as an installment_agreement the period for collection will expire not later than date or the end of the original collection statute if it would have occurred after that date see rra c the factual scenario posited by your office describes a taxpayer seeking to waive the statute_of_limitations on collection for more than one tax period form_900 waiver contains a blanket_extension of the csed to the same date even though several tax periods are affected and therefore extends the csed for some taxes beyond the period authorized waivers granted prior to the effective date of the statute will expire no later than date except that a waiver signed in connection with an installment_agreement will expire on the 90th day after the end of the period of such extension rra c sec_6502 may bulletin no by service policy we believe that such a waiver is valid even though the form_900 does not show which tax periods correspond to which cseds as required by irm f sec_301_6159-1 states that the service may require the taxpayer to agree to a reasonable extension of the collection statute as a condition of entering into an installment_agreement initially the proposed regulation did not contain the term reasonable this term was added however when concerns were raised that the provision stating that the service could require that the taxpayer agree to an extension of the collection statute could lead to unnecessarily long extensions lasting beyond the terms of the installment_agreement hence we interpret the term reasonable to mean any extension necessary to permit payment of the tax_liability under the installment_agreement consequently assuming that proper procedures were followed a waiver executed in conjunction with an installment_agreement is valid although your memorandum addresses a waiver containing an extension date not in conformance with sec_6502 no example of such nonconforming waiver is provided the example you provide is a form_900 used by the taxpayer to extend the csed for several tax periods where the form_900 uses only a single csed for each of those periods such a form_900 does not violate sec_6502 which mandates only that the waiver be entered into at the time of the installment_agreement and does not limit the length of time for which the taxpayer may waive the csed the waiver may not be in accord with service policy which provides that any extension of the csed should be limited to five years irm f the service has recognized however that as a practical matter some waivers will not be able to conform with this five-year extension policy accordingly the service has provided that a form_900 waiver which contains multiple tax periods may provide for a single csed extension date which should correspond with the latest date necessary to full pay the installment_agreement see irm in addition to this policy decision by the service there is a legal prohibition which prevents the service from rescinding a waiver extending the statute_of_limitations on collection as will be discussed in issue below a waiver is not a contract yet rescission is a contract principle see generally 17a am jur 2d contracts sec_512 in order to rescind a contract the parties to the contract must mutually agree to cancel the contract the same ‘meeting of minds’ is needed that was necessary to make the contract in the first place 150_us_312 moreover in order to be valid an agreement to cancel or rescind a contract requires some consideration 90_f2d_233 7th cir the unilateral nature of a waiver however forecloses the option of a meeting of minds needed to rescind a contract furthermore it is the policy of the service that extensions of the statutory period for collection be limited to five years beyond the original statutory period for collection for each tax_assessment see irm a separate rule applies to extensions signed prior to date see rra c may bulletin no since the benefit or detriment of a waiver or an agreement to rescind a waiver is unilateral the necessary consideration is also lacking 17a am jur 2d contracts sec_515 as such the taxpayer and the service may not agree to ‘rescind’ a waiver extending the statute_of_limitations on collection likewise execution of a subsequent shorter waiver will not alter or invalidate the first longer waiver see generally 93_f2d_488 2d cir in 76_fsupp_442 s d cal for example the court rejected the taxpayer’s argument that a subsequent waiver to a date certain limited an earlier unlimited waiver of the collection statute the court stated the extension already in effect was not reduced by additional unilateral waivers since the government relinquished no rights by accepting them id pincite see also 232_fsupp_489 s d n y consequently a waiver extending the statute_of_limitations on collection cannot be modified canceled or superseded by another waiver we concur that a waiver not authorized by sec_6502 is invalid however from the facts presented it is our view that a form_900 which contains multiple tax periods but a single extended csed date is not in violation of the statute because the irm authorizes such a waiver and because the service cannot rescind or invalidate such a waiver once it is signed we believe the service can enforce the waiver to the extended csed date issue waiver with incorrect information a tax_collection_waiver executed pursuant to sec_6502 is not a contract 280_us_453 rather it is a voluntary unilateral waiver of a defense by the taxpayer strange v united 282_us_270 though courts have in limited contexts applied contractual analysis to solve problems related to waivers no court has held that a waiver is a contract 282_us_277 80_tc_1035 robertson v commissioner t c memo therefore a taxpayer must demonstrate some noncontractual basis such as prejudice or lack of due process to invalidate a waiver on the grounds that the form_900 contains an incorrect assessment_date or balance due by contrast the burden of proving the existence and validity of a collection waiver lies with the government 977_f2d_1067 7th cir united_states v grabscheid u s t c n d ill when the taxpayer raises the statute_of_limitations as a defense to collection and the original collection_period has expired the statute is presumed expired and the burden of showing that it was extended either by law or by agreement shifts to the government schenk v commissioner t c memo the few cases which have dealt with this tension between the need of the taxpayer to show that the error on the waiver form had a material effect and the need of the government to prove the csed has not expired are detailed in your may bulletin no november memorandum from page sec_12 through you conclude that as there is no precedent on this issue in the ninth circuit each waiver must be evaluated on a case- by-case basis although not without exception we note that the general_rule applied by the courts in the case of tax notices which contain technical errors is that they will be deemed valid when the taxpayer has not been misled by the errors and was not prejudiced because he had the opportunity to contest the assessment on the merits see eg 571_f2d_174 3d cir assessment valid despite clerical errors where taxpayer not misled as to proper year in question or amount in controversy 908_f2d_18 5th cir rejecting challenge to sec_6700 assessment because of failure to specify tax period 881_f2d_340 6th cir same 206_fsupp_773 s d n y aff'd 311_f2d_918 2d cir assessment valid even where notice of assessment identified incorrect tax period 386_fsupp_499 n d texas aff'd mem 514_f2d_1070 5th cir sec_6672 assessment valid although notice states incorrect employer where taxpayer knew of clerical_error see also 900_f2d_1144 7th cir excessive assessment is not void so long as correct amount of tax can be ascertained from supporting records 974_f2d_1064 9th cir same cf 384_f2d_863 5th cir assessment invalid where certificate of assessment not signed 201_fsupp_224 w d ark appeal dismissed 305_f2d_377 8th cir incorrect tax_year on tax_deficiency notice invalidated assessment despite taxpayer's knowledge of error while we acknowledge that litigation hazards may exist we believe that a form_900 which contains clerical errors but which correctly states the type of tax and the applicable tax period would be upheld by the courts the prevailing view is indicated by the court in 25_bta_238 aff’d 66_f2d_296 3d cir which states where the taxpayer by the execution of the waiver has obtained delay in the collection of additional taxes and a more deliberated and thorough consideration of his claim in abatement and where the waiver is regular in form except in the respect which we have enumerated the waiver was missing the affected tax_year the cases detailed are schenk v commissioner t c memo taxpayer-altered form 872-a invalid to extend collections statute united_states v grabscheid u s t c e d ill waiver invalid as to periods owed by taxpayer but not listed on form 568_fsupp_818 n d tex waiver which did not list tax periods and amount separately but had correct totals held valid when taxpayer admitted liability and rosenblum v united_states 699_fsupp_284 s d fla form with incorrect tax period and balance due upheld by court no particular form or words necessary for valid waiver may bulletin no and is in possession of the proper governmental bureau every presumption should be taken in favor of its validity and binding effect given that the taxpayer has signed the waiver has received other notice of his tax_liabilities and has benefitted from the government’s forbearance of collection we believe it unlikely a court would invalidate a collection waiver solely on the basis of a clerical_error issue waiver on full pay ia until it has been signed and thus becomes effective the service may decline to accept a waiver where the waiver is unnecessary since the ia will full pay within the csed irm there is no statutory requirement that a waiver once requested by a taxpayer must be granted however once an ia has been entered into the service has adopted a policy that it cannot subsequently request a waiver irm thus if the service errs in determining that the ia will full pay within the csed or the taxpayer and the service enter into a subsequent ia covering the same tax period the service no longer can request a csed waiver irm c b for this reason we agree with your recommendation that a revenue_officer not enter into a waiver unless otherwise necessary issue invalid waiver’s effect on ia sec_6159 provides that an installment_agreement remains in effect for its term unless information which the taxpayer provided to the service prior to the date the agreement was entered into was inaccurate or incomplete collection of the tax is in jeopardy the financial condition of the taxpayer has significantly changed or the taxpayer fails to pay an installment to pay any other tax_liability when due or provide financial information requested by the service sec_6159 see also i r m these are the sole grounds for termination there is no basis in the statute sec_301_6159-1 or the legislative_history to permit the service to terminate an installment_agreement because the associated csed waiver is invalid issue effect of sec_6331 your advisory notes that under sec_6331 the service may not levy on property or rights to property of a taxpayer during any period in which an installment_agreement is in effect or during the period the installment_agreement is pending until days after it is rejected prior to date sec_6331 further provided that the statute_of_limitations for collection after assessment under sec_6502 was suspended for the period in which the service was prohibited from levying the service as a matter of policy never adopted this suspension_period instead the service considered only a valid waiver via form_900 as extending the csed in any case this statutory exception was recently removed by a technical correction in section b of p l stats ____ effective date the statute_of_limitations for collection after assessment will not be suspended because the service is prohibited from levy may bulletin no we therefore recommend that the portion of your date memorandum titled sec_6331 extends the collection statute during the period the irs cannot collect due to the pendency of an ia found on page and the entirety of your date memorandum be withdrawn sb_se should instead be advised to follow the procedures set forth in irm additional comments on page of the memorandum the last sentence reads in part congress has statutorily provided for tolling of the statute during the pendency of the ia for days after the irs terminates an ia although the service must provide the taxpayer at least days notice prior to terminating an ia the csed is tolled for a period of days after the expiration of the term stated in the ia and any applicable written extension sec_6502 conclusion on question one we agree with your november memorandum that a form_900 waiver signed by a revenue_officer but not a branch chief would be valid if an appropriate delegation_order exists on question two we disagree with your office that under the facts presented a waiver for multiple tax periods which contains a single extension of the csed date is invalid either under sec_6502 or current service policy as to question three we believe that a factual error involving the assessment_date or amount due would not invalidate a waiver absent affirmative misconduct by the service we agree in question four that the service need not accept or sign a waiver where the ia provides for full payment within the original csed and further agree with your office that it is to the taxpayer’s benefit in case of default that such a waiver not be signed on question five we agree that the service cannot request another waiver once the ia has been accepted nor can the service terminate the ia based on an invalid waiver finally we recommend that your response to the last question posed by technical support dealing with the effect of sec_6331 on the csed in both the november and december memoranda be withdrawn and a supplemental response detailing the effect of the recent legislative change to sec_6331 be provided to collection this memorandum clarified the preceding discussion of sec_6331 for a form_900 entered into before the effective date of sec_6331 sec_6159
